Title: The Commissioners to C. W. F. Dumas, 9 September 1778
From: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris
To: Dumas, Charles William Frederic


     
      Sir
      Passi Septemr. 9. 1778
     
     We received yours in which you hint that it is wished by some of our Friends that the Commissioners would propose a Treaty to your Government. It would really be a great Pleasure to them to be instrumental in cementing a Union between the two Republics of Holland and the United States, by a Treaty of Amity and Commerce, similar to that lately concluded with France, or varying where Circumstances might require it. But having received no Answer from the Grand Pensionary, to a Letter they respectfully wrote his Excellency some Months since, expressing their Dispositions to such a good Work, they apprehend that any further Motion of the Kind, on their part, would not at present be agreeable, tho’ they still hold themselves ready to enter upon such a Treaty whenever it shall seem good to their High Mightinesses. We are with Esteem Your very humble Servants
     
      B Franklin
      Arthur Lee
      John Adams
     
    